NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4907-17T3

RODNEY LEE,

          Plaintiff-Appellant,

v.

U.S. BANK NATIONAL ASSOCIATION,
not in its individual capacity, but solely as
trustee for the RMAC Trust, Series 2016-CTT,
and NATIONSTAR MORTGAGE, LLC,

          Defendants,

and

LAW OFFICES OF STEVEN A. VARANO,
PC,

     Defendant-Respondent.
_______________________________________

                    Submitted May 21, 2019 – Decided May 31, 2019

                    Before Judges Rothstadt and Natali.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Essex County, Docket No. L-1742-18.

                    Rodney Lee, appellant pro se.
            Respondent has not filed a brief.

PER CURIAM

      Plaintiff Rodney Lee appeals from the Law Division's May 11, 2018 and

May 25, 2018 orders dismissing his complaint that sought relief under the

Consumer Fraud Act, N.J.S.A. 56:8-1 to -210, against defendants U.S. National

Bank Association (USB), Nationstar Mortgage LLC (Nationstar), and the Law

Offices of Steven A. Varano, P.C. (Varano).1 On appeal, plaintiff argues that

the orders should be vacated and the matter remanded because the motion judge

who entered both orders failed to provide the parties with her statement of

reasons explaining why she dismissed plaintiff's complaint. For the reason that

follow, we vacate the May 11, 2018 order and remand the matter to the motion

judge for a statement for reasons as required by Rule 1:7-4.

      Plaintiff filed his complaint in March 2018. His complaint arose out of

an earlier foreclosure action filed against him by Nationstar in which USB

appeared as the successful bidder at a sheriff's sale through its attorney, Varano.

In response to plaintiff's complaint in this matter, on April 20, 2018, Varano

filed a motion under Rule 4:6-2(e), seeking to dismiss the complaint for failure



1
    After filing his appeal, on November 27, 2018, plaintiff entered into a
stipulation of dismissal with USB and Nationstar.
                                                                           A-4907-17T3
                                        2
to state a cause of action for which relief could be granted. A similar motion

was filed by USB and Nationstar on April 27, 2018. Plaintiff filed opposition

to both motions and without considering any oral argument, the motion judge

entered the two orders from which plaintiff appeals.

      The May 11, 2018 order dismissed the complaint against defendant

Varano. The order noted that Varano's application had been opposed. It made

no reference to the reasons for the judge's decision being placed on the record

or stated in any accompanying written decision.        The May 25, 2018 order

dismissed the complaint against USB and Nationstar, noted that plaintiff had

opposed the motion, and similarly made no mention of the judge's reasons for

her decision being set forth in any format.

      After plaintiff received the motion judge's orders, he filed a statement of

his "objections to [the judge's] finding[s] of fact and conclusion[s] of law,"

requesting that the judge issue a written statement of the judge's "legal[]

reasoning to grant dismissal of plaintiff's undisputed complaint." Plaintiff never

received a response to this request. This appeal followed.

      As already noted, on appeal, plaintiff's only argument is that the motion

judge failed to comply with Rule 1:7-4 and for that reason, the orders dismissing

his complaint should be vacated. We agree.


                                                                          A-4907-17T3
                                        3
      Rule 1:7-4 requires that a judge "by an opinion or memorandum decision,

either written or oral, find the facts and state its conclusions of law thereon in

all actions tried without a jury . . . ." R. 1:7-4. "When a trial court issues reasons

for its decision, it 'must state clearly [its] factual findings and correlate them

with relevant legal conclusions, so that parties and the appellate courts [are]

informed of the rationale underlying th[ose] conclusion[s].'" Avelino-Catabran

v. Catabran, 445 N.J. Super. 574, 594-95 (App. Div. 2016) (alterations in

original) (quoting Monte v. Monte, 212 N.J. Super. 557, 565 (App. Div. 1986)).

"[A]n articulation of reasons is essential to the fair resolution of a case." O'Brien

v. O'Brien, 259 N.J. Super. 402, 407 (App. Div. 1992). When a judge does not

properly state his or her findings and conclusions, a reviewing court does not

know whether the judge's decision is based on the facts and law or is the product

of arbitrary action resting on an impermissible basis. See Monte, 212 N.J. Super.

at 565. "Meaningful appellate review is inhibited unless the judge sets forth the

reasons for his or her opinion." Giarusso v. Giarusso, 455 N.J. Super. 42, 53-

54 (App. Div. 2018) (quoting Strahan v. Strahan, 402 N.J. Super. 298, 310 (App.

Div. 2008)). Failure to do so therefore "constitutes a disservice to the litigants,

the attorneys and the appellate court." Ricci v. Ricci, 448 N.J. Super. 546, 575

(App. Div. 2017) (quoting Curtis v. Finneran, 83 N.J. 563, 569-70 (1980)).


                                                                              A-4907-17T3
                                          4
      Because the motion judge here did not even attempt to meet the Rule's

requirements as to either order, we would normally be constrained to vacate the

two orders and remand them for a statement of reasons explaining her findings

of fact and conclusions of law.    However, because plaintiff entered into a

stipulation of dismissal with USB and Nationstar, only the May 11, 2018 order

as to Varano needs to be vacated and remanded for the judge's statement of

reasons.

      Vacated and remanded for further proceedings consistent with our

opinion. We do not retain jurisdiction.




                                                                       A-4907-17T3
                                          5